DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      JENNIFER E. CALENDAR,
                            Appellant,

                                   v.

        STONEBRIDGE GARDENS SECTION III CONDOMINIUM
                     ASSOCIATION, INC.,
                         Appellee.

                            No. 4D16-3393

                          [December 13, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross and Patti Englander Henning, Judges; L.T.
Case No. 16-7369 CACE (08).

  George Franjola of Gilligan, Gooding & Franjola, P.A., Ocala, for
appellant.

  Gregory R. Eisinger of Eisinger, Brown, Lewis, Frankel & Chaiet, P.A.,
Hollywood, for appellee.

CIKLIN, J.

   Jennifer E. Calendar (“the homeowner”) appeals an order disbursing
surplus funds from a tax sale of her condominium unit to Stonebridge
Gardens Section III Condominium Association, Inc. (“the association”)
based on its claim for unpaid assessments. She contends the trial court
erred in ordering the funds to be distributed to the association where it
did not record a claim of lien or obtain a final judgment. Because the
association has a lien on the unit by virtue of section 718.116(5)(a),
Florida Statute (2016), we disagree and affirm.

   Condominiums are governed by chapter 718, Florida Statutes.
Section 718.116 clearly states that an association has a lien on each
parcel, and implies that a claim of lien against a unit owner for
assessments becomes necessary only in cases where a mortgagee is also
asserting a claim:

      (5)(a) The association has a lien on each condominium parcel
      to secure the payment of assessments. . . . [T]he lien is
      effective from and shall relate back to the recording of the
      original declaration of condominium . . . . However, as to
      first mortgages of record, the lien is effective from and after
      recording of a claim of lien in the public records of the
      county in which the condominium parcel is located.

§ 718.116, Fla. Stat. Consequently, under section 718.116, where a
declaration of condominium is recorded, such as in the instant case,
recording a claim of lien is not an absolute prerequisite to the
enforcement of a lien for unpaid assessments. See also Bessemer v.
Gersten, 381 So. 2d 1344, 1348 (Fla. 1980) (holding that a valid
contractual lien was created at the time the respondents accepted a
property deed with actual or constructive notice of the lien provision of a
recorded declaration of restrictions).

   This interpretation of section 718.116(5)(a) is consistent with a
dissenting opinion in a case involving a foreclosure sale, Aventura
Management., LLC v. Spiaggia Ocean Condominium Association, 105 So.
3d 637, 640 (Fla. 3d DCA 2013). There, Judge Shepherd of the Third
District dissented with respect to an issue unrelated to the instant
matter, but his dissent sheds light on section 718.116. He indicated that
a “statutory lien” is created by section 718.116(5)(a) and that a recorded
claim of lien is not required under the section in most circumstances:

          The majority opinion . . . . first concludes, correctly in my
      view, that [the] Condominium Association’s statutory lien,
      afforded by section 718.116(5)(a), Florida Statutes (2008),
      “survives the foreclosure.” Maj. Op. at 5; see also Lassiter v.
      Kaufman, 581 So. 2d 147, 148 (Fla. 1991); Contos v. Lipsky,
      433 So. 2d 1242, 1245-46 (Fla. 3d DCA 1983). . . .

         ....


         . . . [I]t is apparent the fundamental purpose of the
      Legislature in promulgating section 718.116 was to assist
      condominium associations to be made whole in the collection
      of past due assessments, while at the same time not unduly
      impairing the value of collateral held by first mortgagees. In
      furtherance of this design, the Legislature has given
      condominium associations a statutory lien on each
      condominium unit over which it has jurisdiction, to secure
      payment of assessments without the necessity of filing a

                                     2
      claim of lien in the public records, with the single exception
      of first mortgagees, where record notice is required. §
      718.116(5)(a).

Id. at 640.

   We agree with this reasoning and we hold that the lien in favor of the
association was created by the statute itself. Since there is no indication
that a first mortgage was at issue in this case, the association was not
required to file a claim to validate its lien.

   Affirmed.

GROSS and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3